UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1627


In re: BARRY RICHARDSON,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:20-cv-00424-CCE-JLW)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Barry Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barry Richardson, a North Carolina inmate, petitions for a writ of mandamus

seeking an order directing two North Carolina Superior Court judges to grant his motions

for appropriate relief and to amend discovery. We conclude that Richardson is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This

court does not have jurisdiction to grant mandamus relief against state officials, Gurley v.

Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S.

462, 482 (1983).

       The relief sought by Richardson is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2